 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   SALADIN RUSHDAN aka                     1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                           ORDER FOLLOWING SETTLEMENT;
                   Plaintiff,                VACATING DATES AND DIRECTING
13                                           PARTIES TO FILE DISPOSITIVE
           vs.                               DOCUMENTS
14
     D. DAVEY, et al.,                       THIRTY DAY DEADLINE
15
                  Defendants.
16

17

18

19

20

21          Saladan Rushdan, aka Robert Stanley Woods (“Plaintiff”), is a state prisoner proceeding
22   pro se and in forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
23          This action was filed on July 1, 2016. On March 22, 2021, the court scheduled a
24   settlement conference in this case for May 28, 2021, at 10:00 a.m. before Magistrate Judge
25   Jennifer L. Thurston. (ECF No. 98.) On May 6, 2021, the court vacated the settlement
26   conference after being advised that the case had settled. (ECF No. 101.) On May 10, 2021,
27   Plaintiff filed a notice of settlement informing the court that a settlement was reached in this case,
28   agreed to by both parties. (ECF No. 103.)

                                                       1
 1        Based upon the settlement of this action, it is HEREBY ORDERED that:
 2        1.    All pending matters and dates in this action are VACATED; and
 3        2.    Dispositional documents shall be filed within thirty (30) days from the date of
 4              service of this order.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   May 27, 2021                          /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
